Citation Nr: 1145114	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  04-16 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from September 1966 to July 1969.  He also had a period of service from July 1969 to August 1971, from which he was discharged under conditions other than honorable.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO that granted service connection and assigned a 30 percent rating for PTSD, effective on October 27, 2009.  

Of preliminary importance, because the claim for a higher rating for the service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Further, the Board notes that entitlement to a TDIU rating is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of a TDIU rating is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran contends that he is entitled to a higher initial rating for the service-connected PTSD under 38 C.F.R. § 4.130, including Diagnostic Code (DC) 9411.  
Unfortunately, the Board finds that the evidence currently of record is insufficient to decide this matter.  

The provisions of the Veterans Claims Assistance Act (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court is applicable to this appeal.  

Specifically, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Re-examination is required if evidence indicates that there has been a material change in a disability.  38 C.F.R. § 3.327(a) (2011).  

VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In this regard, in an April 2010 Notice of Disagreement (NOD) and in an August 2011 Informal Hearing Presentation, the Veteran and his representative have asserted that his PTSD warrants a higher rating due to moderate to high moderate discomfort when interacting with people outside of his family, significantly reduced communication effectiveness, restricted range of affect, difficulty concentrating, hypervigilance, exaggerated startle response, and irritability.  

Moreover, the December 2009 VA examiner discussed findings of a severe score of 36 on the Beck Depression Inventory-II, which the examiner related to the service-connected PTSD, but failed to discuss when evaluating the overall severity of the service-connected psychiatric disability.  As such, the adequacy of the examination is found to be questioned.  

In light of the foregoing, a remand is required for the purpose of scheduling the Veteran for a new examination to determine the current severity of his service-connected PTSD disability.  

Prior to arranging for the Veteran to undergo any examination, VA should obtain and associate with the claims file all outstanding VA treatment records.  

Notably, in an undated statement, the Veteran reported undergoing psychiatric treatment at the Akron, Ohio VA Medical Center (VAMC), yet the most recent records from this facility are dated until 2009.  As such, the RO should seek to obtain any treatment records dated to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, an October 2009 VA treatment record reflects that the Veteran was currently in receipt of unemployment benefits.  When the VA is put on notice of the existence of Social Security Administration (SSA) records that have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no evidence of VA having made efforts to obtain these records.  

As a final matter, the Board notes under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of individual unemployability due to service-connected disability, as inextricably intertwined with the claim for increase.  

In this case, the Board notes that, during his December 2009 VA examination and in various VA treatment records, the Veteran reported that he was currently unemployed and receiving unemployment benefits due, in part, to his difficulty working with more than one or two other people at a time because of his psychiatric disability.  

Thus, the Board finds that the evidence of record raises the issue of whether the Veteran is claiming that he unemployable due to service-connected disability.  See Rice v. Shinseki, supra.  

Moreover, in TDIU rating claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

Because the unresolved issue of an initial increased rating for the service-connected PTSD might impact on the Veteran's combined rating evaluation, it is necessary to obtain an examination to assess his ability to work.  

Finally, regarding the issue of a TDIU rating, the Veteran has not yet been provided with appropriate notice and assistance under VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As such, the Veteran should be provided with appropriate TDIU notice on remand and the claim should be fully developed, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and conducting and social and industrial survey.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested hereinabove, the RO should undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU rating.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU rating, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  

2.  The RO should take all indicated action to obtain copies of all outstanding VA treatment records dated since 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The RO should obtain take all indicated action to obtain copies of records referable to any claim for disability benefits filed by the Veteran with SSA, as well as the medical records relied upon concerning that claim.  Copies of all records and/or responses received should be associated with the claims file.  

4.  Then, the RO should schedule the Veteran for a VA  examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available for the examiner to review.  All indicated studies should be performed, and all findings should be reported in detail.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail. 

Specific information is needed to assess the severity of the disability.  The examiner should assign a GAF score, the Veteran's social and occupational functionality should be evaluated, and the examination report should include a detailed account of the nature and etiology all psychopathology as it relates to the service-connected PTSD.  

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.  

5.  After completing all indicated development, the RO should readjudicate the Veteran's claims for an initial increase and a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


